         Case 1:20-cv-01047-DAD-SAB Document 49 Filed 08/16/21 Page 1 of 2

                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF CALIFORNIA

 DANA GRAY,                                             Case No. 1:20-cv-01047-DAD-SAB (PC)

                          Plaintiff,                    ORDER & WRIT OF HABEAS CORPUS
                                                        AD TESTIFICANDUM TO PRODUCE
 v.                                                     INMATE DANA GRAY, CDCR #W-76776
                                                        VIA VIDEO CONFERENCE
 A. KHOO, et al.,
                                                        DATE: September 15, 2021
                          Defendants.                   TIME: 9:30 a.m.


        Inmate Dana Gray, CDCR #W-76776, a necessary and material witness on her own behalf in a
Settlement Conference on September 15, 2021, is confined at the Central California Women’s Facility, in
the custody of the Warden. In order to secure this inmate’s attendance, it is necessary that a Writ of Habeas
Corpus ad Testificandum issue commanding the custodian to produce the inmate to appear by video
conference from her present institution (via Zoom) before Magistrate Judge Barbara A. McAuliffe, on
September 15, 2021, at 9:30 a.m.

         ACCORDINGLY, IT IS ORDERED that:

         1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court, commanding the
Warden to produce the inmate named above to appear by video (via Zoom) before the United States
District Court at the time and place above, until completion of the settlement conference, or as ordered by
the court.

        2. The custodian is ordered to notify the court of any change in custody of this inmate and is ordered
to provide the new custodian with a copy of this writ.

         WRIT OF HABEAS CORPUS AD TESTIFICANDUM

         To: The Warden of the Central California Women’s Facility:

        WE COMMAND you to produce the inmate named above to appear by video (via Zoom) at the
time and place above, until completion of the settlement conference, or as ordered by the court.

       FURTHER, you have been ordered to notify the court of any change in custody of the inmate and
have been ordered to provide the new custodian with a copy of this writ.

IT IS SO ORDERED.

Dated:     August 16, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
Case 1:20-cv-01047-DAD-SAB Document 49 Filed 08/16/21 Page 2 of 2
